Case 1:17-cv-00844-WJM-SKC Document 198 Filed 12/02/19 USDC Colorado Page 1 of 4




                               UNITED STATES DISTRICT COURT
                                THE DISTRICT OF COLORADO


   Brandon Fresquez,
                                                             Case No. 1:17-cv-844-WYD-MLC
                                           Plaintiff,
                                                             UPDATED PLAINTIFF’S
   v.                                                   SUPPLEMENTAL BRIEF IN SUPPORT
                                                        OF MOTION FOR BACK AND FRONT
   BNSF Railway Co.,                                                PAY

                                        Defendant.


          Under the Federal Railroad Safety Act, 49 U.S.C. § 20109 ("FRSA"), a plaintiff who

   prevails is entitled to backpay, with interest; reinstatement with the same seniority that the

   employee would have had but for the discrimination or, if reinstatement is not viable, reasonable

   front pay; and all litigation costs, including reasonable attorney fees. See 49 U.S.C. § 20109.

          On November 27, 2019, this Court granted Plaintiff’s Motion for Leave to file the

   Plaintiff’s interest calculations on or before December 2, 2019. (Order Dkt. 197). This brief is

   updated only in so far as it provides Mr. Opp’s interest calculations.

   Front and Back Pay

          On September 6, 2019, this Court held a hearing on the issue of back and front pay, and

   received into evidence the testimony and exhibits supporting Fresquez’s calculations of both. In

   its November 4, 2019 order, this Court made multiple findings based on that evidence and

   directed the parties to provide supplemental expert reports calculating Fresquez’s lost back and

   front pay consistent with the order. (Order (Dkt. 193) at 34-35.) Regarding the extent to which

   the supplemental reports are supposed to be consistent with the order, this Court made the

   following findings: (1) the testimony of Fresquez’s expert—Jeffrey Opp—is sufficient to

   establish lost wages or front pay, and a cut-off date with an appropriate discount rate is sufficient
Case 1:17-cv-00844-WJM-SKC Document 198 Filed 12/02/19 USDC Colorado Page 2 of 4




   to account for future uncertainty, Order at 12; 2) the evidence presented support its finding that

   Fresquez would likely have remained at BNSF for an additional ten years, id. at17; 3) under the

   circumstances presented at the hearing on Fresquez’s motion for back and front pay, BNSF did

   not carry its burden and show that Fresquez failed to mitigate his damages, id. at 21; 4) BNSF’s

   request to reduce Fresquez’s back pay by the amount Fresquez received in unemployment

   benefits is rejected; id. at25; 5) Opp used a logical method for determining Fesquez’s lost future

   wages, id. at 26; And 6) the parties were to calculate the health benefit component of front pay

   by adding a multiplier to the straight pay wage losses as the court did in Huebner v. City of

   Roswell, 2002 WL 35649508 (Dec. 10, 2002 D.N.M.).

          Opp, an experienced financial consultant and economist, was retained by Fresquez to

   calculate his backpay and front pay. Mr. Opp’s report is attached hereto and incorporated herein

   to this brief in support of Fresquez's motion for front and back pay. Opp’s attached report

   provides the numerical data supporting his computation of the total economic loss of Fresquez

   and was calculated pursuant to this Court’s November 4, 2019 order. Based on the foregoing,

   Opp has concluded that Fresquez past lost wages amount to $183,198. Further, Mr. Opp has

   calculated Fresquez’s future lost earnings in the amount of $457,877. Finally, this Court held that

   Fresquez would have only worked for BNSF for an additional ten years. As a result, Opp

   calculated in his attached report Fresquez’s lost Tier I and Tier II RRB benefits under the

   assumption that Fresquez would have permanently left the employment of the railroad after an

   additional ten years. Opp concluded future lost Tier I RRB benefits in the amount of $57,062 and

   future lost Tier II RRB benefits in the amount of $25,400. Based on the foregoing authority,

   Fresquez seeks an award for backpay in the amount of $183,821, with interest, and front pay in
Case 1:17-cv-00844-WJM-SKC Document 198 Filed 12/02/19 USDC Colorado Page 3 of 4




   the amount of $540,339, with interest, for a total award for lost wages and benefits in the amount

   of $723,537, with interest.

          Interest

          On November 4, 2019, this Court ordered the parties to calculate prejudgment interest

   using a fixed interest rate of 5.54 %, with such interest compounded monthly. The parties were

   further directed to use the formula approved by the Tenth Circuit in Reed v. Mineta, 438 F.3d

   1063, 1067 n. 4 (10th Cir. 2006). Opp’s attached report provides the numerical data supporting

   his computation of the prejudgment interest of Fresquez and was calculated pursuant to this

   Court’s November 4, 2019 order.

                                           CONCLUSION

          Based on the foregoing authority, Fresquez seeks an award for backpay in the amount of

   $183,821, and front pay in the amount of $540,339, for a total award for lost wages and benefits

   in the amount of $723,537, with interest in the amount of, at least, $157,308.45.


                                                Respectfully submitted,

                                                /s/ Nicholas D. Thompson
                                                Nicholas D. Thompson (MN#0389609)
                                                Jonathan L. Stone (VA#75483)
                                                THE MOODY LAW FIRM, INC.
                                                500 Crawford Street, Suite 200
                                                Portsmouth, VA 23704
                                                (757) 393-4093 – Telephone
                                                (757) 397-7257 - Facsimile
                                                nthompson@moodyrrlaw.com
                                                jstone@moodyrrlaw.com

                                                Counsel for Plaintiff
Case 1:17-cv-00844-WJM-SKC Document 198 Filed 12/02/19 USDC Colorado Page 4 of 4




                                  CERTIFICATE OF SERVICE

          I hereby certify that on the 2nd day of December, 2019 I will electronically file the
   foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification
   of such filing (NEF) to the following:

   Keith M. Goman, Esq.
   Gillian Dale, Esq.
   Hall & Evans, LLC
   1001 Seventeenth Street
   Suite 300
   Denver, CO 80202
   gomank@hallevans.com
   daleg@hallevans.com
                                              /s/ Nicholas D. Thompson
                                              Nicholas D. Thompson (MN#0389609)
